 1   DAVID Z. CHESNOFF,ESQ.
     Nevada Bar No. 2292
 2   RICHARD A. SCHONFELD,ESQ.
     Nevada Bar No. 6815
 3   CHESNOFF & SCHONFELD
     520 S. 4^^ Street
 4   Las Vegas, Nevada 89101
     Telephone: 702-384-5563
 5   Email: dzchesnoff @cslawoffice.net
            rschonfeld@cslawoffice.net
 6
     MARK E. FERRARIO,ESQ.
 7   Nevada Bar No. 1625
     TAMI D. COWDEN,ESQ
 8   Nevada Bar No. 8994
     ALAYNE M. OPIE
 9
     Nevada Bar No. 12623

10
     GREENBERG TRAURIG,LLP
     10845 Griffith Peak Drive, Suite 600
11   Las Vegas, Nevada 89135
     Telephone:(702)792-3773
12   Facsimile:(702) 792-9002
     Email: ferrariom@gtlaw.com
13
            cowdent@gtlaw.com
14
            opiea@gtlaw.com

15   Attorneysfor SHAC,LLC dba Sapphire Gentlenwn's Club,
     SHAC MT, LLC, David Michael Talla, and Peter Feinstein
16

17                            IN THE UNITED STATES DISTRICT COURT

18                                  FOR THE DISTRICT OF NEVADA

19
     CORISSA JONES,on behalf of herself        Case No. 2:15-cv-01382-RFB-CWH
20   and on behalf of all others similarly
     situated.
21                                             STIPULATION TO EXTEND TIME
                            Plaintiffs,        WITHIN WHICH DEFENDANTS CAN
22   vs.
                                               REPLY TO THE PLAINTIFFS'
23   SHAC,LLC D/B/A SHAPPHIRE [sic]            OPPOSITION TO MOTION FOR
     GENTLEMEN'S CLUB; SHAC MT,                RECONSIDERATION OF ORDER
24   LLC; DAVID MICHAEL TALLA and              GRANTING MOTION FOR PARTIAL
     PETER FEINSTEIN,                          SUMMARY JUDGMENT IDKT 2411
25
                                               AND/OR TO ALTER JUDGMENT
                            Defendants.
26

27

28
DATED this 21st day of October, 2019.
